DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.
Response to Arguments
Applicant's arguments filed on 10/12/2021 have been fully considered but they are not persuasive. 
Regarding the newly amended claim language, Applicant argues:  “While Morin mentions a "system for video scrolling" (Abstract), it does not show or suggest "wherein the playback comprises at least one audio channel …”
Examiner disagrees, Morin is directed to audio/visual content.  See Paragraph 25 and the updated reasons for rejection below.
Applicant argues:  “Disclosed embodiments provide for changing playback via rotation of a handheld device. The changing of playback can enable an immersive experience that goes beyond merely adjusting settings. For example, referring to Figs. 
Examiner notes that prior art seems to indicate that input by rotation angle of the device can be used to control some of many playback settings, and that known playback settings include those being claimed.  Thus, claiming that rotation can be used to control some of the settings (playback, volume, captioning, opacity, stream selection) seems to describe an example of a prior art application, rather than a solution to a problem in the prior art.  
The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding new claims, Applicant argues:  “vocals, instruments, lyrics, and so on, can be faded in or out of a media stream as the handheld device is rotated."”
Examiner notes that prior art describes controlling volume of an audio stream and playback of additional audio streams.  The new claims seems to recognize that this method can be used to playback music content.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 and 29-32 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11-13 and 29-32 recite the limitation "the caption."   There is insufficient antecedent basis for this limitation in these claims.  Previously, these claims were in reference to Claim 10, but as presently amended they reference Claim 1 which does not require a caption.

Claim Construction
Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are cumulative, and Applicant should review all the stated reasons as guides to improving the claim language and advancing the prosecution toward an allowance.
“When a patent claims a structure already known in the prior art that is altered by the mere substitution
Note that “duplication of parts has no patentable significance unless a new and unexpected result is produced”  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).	
This paragraph resolves the level of ordinary skill in the pertinent art.  Present claims are in the field of user interface of handheld media devices, and they reference the following without elaborating on the underlying structures or methodology: “receiving one or more media streams from a server … for display on a handheld media stream playback device … determining an orientation of the handheld device …”.  Thus, in order to comply with the enablement and definiteness requirements under 35 US.C. 112, a person of ordinary skill in this art is expected to know the structures and methodology underlying these and related elements as well as equivalents, variants, and applications of these elements in the field.
Claim scope is not limited by claim language directed to a content of a signal but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure, and thus does not require a separate reason for rejection.    See, In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004); In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or the claimed and prior art methods are identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); M.P.E.P. 2112.01.  “The functions corresponding to ‘processing,’ ‘receiving,’ and ‘storing’ are coextensive with a general In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316, 97 USPQ2d 1737, 1747 (Fed. Cir. 2011).  While substantive rejection of such language is provided below for purposes of compact prosecution, Examiner suggests rephrasing such claim language to recite limitations corresponding to the subject matter of the claim.  Machine limitations should make clear that the use of the machine in the claimed process imposes a meaningful limitation on the claim’s scope.  See MPEP 2106.01.

	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-32 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150309686 to Morin (“Morin”) in view of US 20140043231 Yoshioka (“Yoshioka”), and further in view of US 20180316948 to Todd (“Todd”).
Regarding Claim 1:  “A processor-implemented method for media stream playback comprising:
receiving one or more media streams from a server, (“In an embodiment, server 240 comprises video store 245. Computing device 250 comprises display 203, processing device 205, memory device 207, input 209, and local video store 230.”  Morin, Paragraph 29.)
wherein the one or more media streams are targeted for display on a handheld media stream playback device;  (Note that intended use of the video content does not limit the method to performing particular steps.  If important, Applicant may wish to elaborate on the method steps that are “targeted” to display this particular media content.  Also note prior art intended use on “mobile computing devices may include, but are not limited to smartphones, tablets, e-readers, wearable computing devices such as smart glasses and smartwatches, and other types of mobile electronic computing devices.”  Morin, Paragraph 2.)
determining an orientation of the handheld device during playback of at least one of the one or more media streams on the handheld device;  (“According to various embodiments, video playback module 120 can display 
detecting a change [in the orientation] of the handheld device, wherein the change occurs during playback of the at least one of the one or more media streams;  (Morin teaches detecting changes as user gestures “According to an embodiment, gesture recognizer module 110 can detect user inputs. … gesture recognizer module 110 is adapted to recognize a gesture incorporating an input action where no contact is made with the touch-sensitive surface, for example …” Morin, Paragraphs 19 and 22.)
changing smoothly, as a function of the rotation angle, the playback of at least one of the one or more media streams on the handheld device, … based on the rotation angle of the playback device.”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, “changing smoothly” is used to mean better than “poor” quality and transition of the video, such as in a transition from vertical/portrait to a horizontal/landscape orientations.  See Specification, Paragraphs 9-10 and Claims 4, 9.  
Prior art teaches the example where “As the user carries out an input action, video playback module can direct the playback speed and/or direction to match the velocity and/or direction of the input action. … video playback module 120 can display video in partial or full screen [changing the playback] with the 
Morin performs the same claimed features as exemplified in the Specification in the same way, and there is nothing to indicate that such a transition suffers from “poor” quality problems (or that it would be anything but “smooth”) in view of substantive computing resources that can be utilized in Morin Paragraph 27.  
Also note that Morin teaches the general concept that a user input gesture of any kind, including any variety of “movements of an input object,” and that various aspects of the video playback can be “smoothly” controlled to match the “direction, translation, and/or velocity of an input action.”  Paragraphs 19-24 and 26.
“wherein the playback comprises at least one audio channel, and wherein changing the playback comprises adjusting a volume level of the at least one audio channel [based on the rotation angle] of the handheld device.”  (“In one embodiment, sound is played only while videos are scrolled forward.”  Morin, Paragraph 54.  See additional volume controls in Todd Paragraph 335 and statement of motivation below.)
Morin does not provide an example of input gestures that are directed to detecting changes in orientation of the handheld device according to the claim language: “determining an orientation of the handheld device during playback of at least one of the one or more media streams on the handheld device;… detecting a change in the orientation of the handheld device, wherein the change occurs during playback of the at least one of the one or more media streams; … calculating a rotation angle of the handheld device, based on the detecting; and … changing the playback of at least one of the one or more media streams on the handheld device, based on the rotation angle.”  “According to an embodiment, gesture recognizer module 110 can detect user inputs. … gesture recognizer module 110 is adapted to recognize a gesture incorporating an input action where no contact is made with the touch-sensitive surface, for example …” Morin, Paragraphs 19 and 22.
Yoshioka teaches this feature in the context of the mobile device being a smartphone, where the user input gesture can be detected using “an orientation change degree computation unit that computes a degree of change of a state of orientation detected by an orientation detection unit; …[also] a display direction determination unit …” and the user input can be provided for example “after the rotation angle in the horizontal direction or the vertical direction of the smartphone 100 body changes such that it exceeds the threshold, …” Yoshioka, Paragraphs 16, 34, and 59.   Note similar embodiments in Todd, Paragraphs 240 and 241. 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of gesture based control of video playback in Morin to implement the input gestures that detect device orientation according to the claims above, as exemplified in Yoshioka and Todd, in order to change the properties of the 
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularity directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  It seems that the claim recognized an additional benefit or an example use of a user interface already available in the prior art devices such as smartphones.
For purposes of compact prosecution, note that Morin and Yoshioka do not teach an embodiment of “receiving one or more media streams” directed to receiving and displaying more than one media stream.  
Todd teaches this feature in the context of displaying media on display devices including mobile display devices: “A plurality of video containers may be displayed on a television or other display device simultaneously and may be positioned in various manners, … an entertainment device, such as a PC, mobile device, or television” Todd, Paragraphs 22-23. 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of video playback in Morin and Yoshioka to receive and display content from more than one media stream, as exemplified in Todd, in order “to enhance entertainment and other entertainment possibilities.“  Todd, Paragraph 22.

Regarding Claim 2:  “The method of claim 1 further comprising 
changing the playback of a combination of [two or more] media streams, based on the rotation angle.”  (“As the user carries out an input action, video playback module can direct the playback speed and/or direction to match the velocity and/or direction of the input action.” Morin, Paragraph 44.  See treatment of receiving user input based on the rotation angle in Claim 1.  Also see embodiments of user controlling playback of the videos in Todd, Paragraph 28 and the scaling of the video content in Yoshioka, Paragraph 2.)
a combination of two or more media streams  (“A plurality of video containers may be displayed on a television or other display device simultaneously and may be positioned in various manners.” Todd, Paragraphs 22, 28.  See combination based on display orientation in Fig. 12.  See statement of motivation in Claim 1.)
Regarding Claim 3:  “The method of claim 2 wherein the combination is changed from a single view playback in an original orientation to a multiple view playback, based on the rotation angle.”  (See treatment of the rotation angle as a 
Regarding Claim 4:  “The method of claim 3 wherein the original orientation includes a substantially vertical display screen on the handheld device.”  (“According to various embodiments, video playback module 120 can display video in partial or full screen with the device in either landscape or portrait [vertical] orientation. Such display options may be selected by the user …”  Morin, Paragraph 26, and Yoshioka, Paragraphs 3, 11.  See treatment of substitutions and statement of motivation in Claim 1.)
Regarding Claim 5:  “The method of claim 3 wherein the single view playback comprises a single video channel and a single audio channel and wherein the multiple view playback comprises a plurality of video channels and a corresponding plurality of audio channels.”  (Prior art teaches that each video channel can have a corresponding audio:  “listen to an audio of the video container of interest … a user may easily access the audio channels of the various video containers”  Todd, Paragraph 46.)
Regarding Claim 6:  “The method of claim 3 wherein the single view playback comprises a single video channel and a pair of audio channels and wherein the multiple view playback comprises a plurality of video channels and a corresponding plurality of pairs of audio channels.”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, a pair of audio channels can embody a stereo signal.  Prior art teaches:  “In addition to 
Regarding Claim 3:  “The method of claim 3 
wherein the rotation angle is used to generate a rotation metric, (Note that the measured rotation angle can be used to determine the device orientation, i.e. rotation metric, such as vertical or horizontal display orientation.  See Yoshioka, Paragraph 34 and statement of motivation in Claim 1.)
wherein the rotation metric impacts zoom calculations and renderings for the multiple view playback.”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, zoom calculations are directed to resizing the video for display based on the user input above.  Prior art teaches this function:  “According to various embodiments, video playback module 120 can display video in partial [zoomed out] or full screen [zoomed in] with the device in either landscape [horizontal] or portrait [vertical] orientation. Such display options may be selected by the user …”  Morin, Paragraph 26, and Yoshioka, Paragraphs 3, 11. Also note that “The viewer could launch the appropriate video containers for each of the four desired programs, resize [impact zoom calculation] and position each in accordance to his needs.”  Todd, Paragraphs 27-29.  See statements of motivation in Claim 1.)
Regarding Claim 8:  “The method of claim 2 wherein the combination is changed from a multiple view playback in an original orientation to a single view playback, based on the rotation angle.”  (See treatment of the rotation angle as a 
Regarding Claim 9:  “The method of claim 8 wherein the original orientation includes a substantially horizontal display screen on the handheld device.”  (“According to various embodiments, video playback module 120 can display video in partial or full screen with the device in either landscape [horizontal] or portrait [vertical] orientation. Such display options may be selected by the user …”  Morin, Paragraph 26, and Yoshioka, Paragraphs 3, 11.  See treatment of substitutions and statement of motivation in Claim 1.)
Regarding Claim 10:  “The method of claim 1 further comprising obtaining a caption related to the one or more media streams.”  (“a system for closed caption display may be provided”  Todd, Paragraph 71.)
Regarding Claim 11:  “The method of claim 10 further comprising changing the playback caption and the one or more media streams, based on the rotation angle.”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, the caption is associated with the media stream.  Prior art teaches this as:  “the selection to display the closed caption information for a video source may result in a new video container being displayed showing the closed caption text.”  Todd, Paragraph 205 and Fig. 12.  See using the rotation angle as user input and statements of motivation in Claim 1 and changing which media streams are played in Claim 3.)
Regarding Claim 12:  “The method of claim 11 wherein the caption is removed when the handheld device is substantially vertical.”  (Todd teaches that a user can select to display closed caption when it does not obscure the played video or when it can be displayed in readable size and contrast, in Paragraph 205.  Thus it would have been obvious for the user to set the device not to display the caption in a vertical display mode if the user would not regard it to be sufficiently readable.  See treatment of device angle such as a vertical angle as user input in Claims 1 and 4.  See statements of motivation in Claim 1.)
Regarding Claim 13:  “The method of claim 11 wherein the caption is displayed when the handheld device is substantially horizontal.”  (Todd teaches that a user can select to display closed caption when it does not obscure the played video or when it can be displayed in readable size and contrast, in Paragraph 205.  Thus it would have been obvious for the user to set the device to display the caption in a horizontal display mode if the user would regard it to be readable and not obtrusive.  See treatment of device angle such as a vertical angle as user input in Claims 1 and 4.  See statements of motivation in Claim 1.)
Regarding Claim 14:  “The method of claim 1 wherein the changing the playback affects a zoom of the one or more media streams.”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, zoom calculations are directed to resizing the video for display based on the user input above.  Prior art teaches this function:  “According to various embodiments, video playback module 120 can display video in partial [zoomed out] or full screen [zoomed in] with the device in either landscape [horizontal] or portrait [vertical] orientation. Such 
Regarding Claim 15:  “The method of claim 14 wherein the zoom results in an extended portion being displayed for the one or more media streams.”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, the extended portion indicates that the video does not fill the entire screen.  Prior art teaches this embodiment:  Prior art teaches this feature:  “According to various embodiments, video playback module 120 can display video in partial [zoomed out] or full screen [zoomed in] with the device in either landscape [horizontal] or portrait [vertical] orientation. Such display options may be selected by the user …”  Morin, Paragraph 26, and Yoshioka, Paragraphs 3, 11. Also note that “This video container does not necessarily need to fill an entire screen of a display device.”  Todd, Paragraphs 22, 24.  See statements of motivation in Claim 1.)
Regarding Claim 16:  “The method of claim 15 further comprising filling extended portions of the at least one of the one or more media streams with video image data.”  (“This video container does not necessarily need to fill an entire screen of a display device. A plurality of video containers may be displayed on a television or other display device simultaneously and may be positioned in various manners,”  Todd, Paragraphs 22, 24 and examples of filling the screen with other video data in Figs. 2-8.  See statements of motivation in Claim 1.)
Regarding Claim 17:  “The method of claim 16 wherein the filling is accomplished by generating the video image data by image processing.”  (“If the portion of the original video corresponding to the appropriate field of view has insufficient pixels to fill the display 1914, the computerized media processing system 24 may resize the image. If the portion of the original video corresponding to the appropriate field of view has pixels in excess of those needed to fill the display 1914, the computerized media processing system 24 may sample the full-size image as needed.”  Todd, Paragraph 232.  See statement of motivation in Claim 1.
Regarding Claim 18:  “The method of claim 16 wherein the filling covers peripheral regions of a video display beyond content contained in the at least one of the one or more media streams.”  (See variant embodiments in Claims 16 and 17 for filling the peripheral regions of the video display and examples of filling the screen with other video data in Todd Figs. 2-8.
Regarding Claim 19:  “The method of claim 18 wherein the peripheral regions are exposed, based on the rotation angle.”  (Note that this claim describes an example where the method of Claim 18 can be used but does not limit the method to performing additional steps.  See embodiments treated in Claims 3, 8, and 15, that would cause the method to operate under the claimed condition. 
Regarding Claim 20:  “The method of claim 1 wherein the calculating the rotation angle is based on one or more motion sensors included in the handheld device.
Regarding Claim 21:  “The method of claim 20 wherein the motion sensors comprise a gyroscope, an accelerometer, a gravity sensor, or a magnetic field sensor within the handheld device.”  (“an acceleration sensor 140, a geomagnetic sensor 150,” which is both a magnetic sensor and a gravity sensor.  Yoshioka, Paragraphs 31 and 34 and statement of motivation in Claim 1.)
Regarding Claim 22:  “The method of claim 1 wherein the handheld device includes a mobile device.”  (“Such mobile computing devices may include, but are not limited to smartphones, tablets, e-readers, wearable computing devices such as smart glasses and smartwatches, and other types of mobile electronic computing devices.”  Morin, Paragraph 2.)
Regarding Claim 23:  “The method of claim 1 wherein the changing the playback enables an immersive video experience.”  (Note that this element describes the type of content that can be displayed on the display but does not limit the method to any particular method step, thus it is rejected for reasons stated for Claim 1.  Also note that “Smartphones are able to display various content,” in Yoshioka, Paragraph 2 which corresponds to the supported capabilities available in the art as described in Specification, Paragraphs 6-9.  Also note “an immersive video experience” by interaction with user gestures in Morin, Paragraphs 2-4 and by AR or VR application in Todd, Paragraphs 301, 237.  See statements of motivation in Claim 1.  )
Regarding Claim 24:  “The method of claim 23 wherein the immersive video experience enables virtual reality or augmented reality viewing.
Regarding Claim 25:  “The method of claim 1 wherein an additional audio stream is added to the playback, based on the rotation angle.”  (Note treatments of additional media streams in Claim 2 and the corresponding additional video and audio streams in Claim 5.
Regarding Claim 26:  “The method of claim 25 further comprising detecting a further change in the orientation of the handheld device, wherein the further change indicates a return toward the orientation that was initially determined, and wherein volume of the additional audio stream is diminished, based on a magnitude of the return.”  (Examiner notes that is the media stream (including audio) is deselected by returning to the original setting of Claim 25, then the volume of the additional audio would be inherently diminished by deselection of the audio playback.  Also note “other predetermined movements, sequence of movements sensed by a telemetry system or the like may allow a user to control various items, such as selecting different content ( changing channels), changing volume, etc. The movements may be a user's head, hand, or eye movements, detected by various sensors.”  Todd, Paragraph 241.  See statements of motivation in Claim 1.)
Claim 27:  “A non-transitory computer readable medium that stores a computer program for media stream playback, the computer program comprising code which causes one or more processors to perform operations of …
Claim 28:  “A computer system for media stream playback comprising: a memory which stores instructions; one or more processors coupled to the memory wherein the one or more processors, when executing the instructions which are stored, are configured to perform:,” is rejected for reasons stated for Claim 1, and because prior art teaches: “These computer program instructions may also be stored in a computer-readable medium that can direct a computer or other programmable data processing apparatus to function in a particular manner”  Morin, Paragraph 28.)
Regarding Claim 29:  “The method of claim 1 
wherein the one or more media streams includes an audio track, and (“the audio-visual media comprises one or more audio and/or video tracks” Morin, Paragraph 25.)
wherein changing the playback comprises simultaneously adjusting an opacity of the caption and a volume level of the audio track.”  (“operable to manage and play audio-visual media to the user according to input actions detected by gesture recognizer module 110.”  Morin, Paragraph 25.  See similarly, “the video display system 46 is configured to receive commands … input selection, volume up, volume down, second audio program controls closed-captioning controls, and the like. … the user may control color and size of font, and position and size of closed caption video container relative to related video. … This may allow a user to place, size, resize, overlay (with desired degrees of transparency or opacity) any kind of content on desired screen locations on the 
Regarding Claim 30:  “The method of claim 29 wherein the audio track is a vocal music track, and wherein the one or more media streams further comprise a second audio track, wherein the second audio track is an instrumental music track.”  (“container. In this way, a user may easily access the audio channels of the various video containers” corresponding to whatever content is recorded in that audio channel.  Todd, Paragraph 46.  Also note that audio content can be directed to “musical instruments … speech …“ Todd, Paragraphs 202, 312.)
Regarding Claim 31:  “The method of claim 30 wherein a volume level of the instrumental music track is maintained while the volume of the vocal music track is adjusted.”  (“the video display system 46 is configured to receive commands … input selection, volume up, volume down, second audio program controls, closed-captioning controls, and the like.”  Todd, Paragraph 337 and statement of motivation in Claim 1.)
Regarding Claim 32:  “The method of claim 30 wherein adjusting the opacity of the caption comprises fading out the caption as a function of the rotation angle.”  (Note that playback features can be controlled by input gestures including changes in the rotation angle as discussed in Claim 1.  Prior art further teaches “the video display system 46 is configured to receive commands … closed-captioning controls, and the like. … the user may control color and size of font, and position and size of closed caption video container relative to related video. … This may allow a user to place, size, resize, overlay (with desired degrees of transparency or opacity) any kind 
Although prior art does not provide an explicit example of the fading out (opacity control) as a function of a rotation angle, it indicates that it was known that a user gesture can be used to control opacity of the caption and that a user control can be a function of the rotation angle.  Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that a user input based on the rotation angle of the device can be used to control one of the playback functions which (among the examples) include caption control and opacity control, as exemplified in Yoshioka and Todd, in order to change the properties of the playback display in response to user gestures such as device or display orientation.  Yoshioka, Paragraph 16.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483